DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 4, 13, 18, 27 – 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the desired transactor behavior".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 12, 14 – 16, 19, 20, 22 – 26, 30 – 32 and 35 – 38 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Chassin et al. US 2010/0107173 (hereinafter Chassin).

Regarding claim 1, Chassin teaches: a system for distributing electricity, comprising:
a plurality of transactive nodes, each transactive node being associated with one or more electric resources, one or more electric loads, or a combination of one or more electric resources and one or more electric loads (Fig. 1, [0113] - - subsystems 110 and 112 are transactive nodes); and

the transactive nodes being configured to exchange incentive and feedback signals with one another in order to determine an electrical demand in the system for a current time interval and to provide an electrical supply sufficient to meet the electrical demand for the current time interval (Fig. 1, Fig. 2, [0120], [0121], [0114] - - compute offers based on current cost using a computer; the offer is an incentive signal data; [0118], [0119] - - compute requests based on current needs using a computer; the requests are data indicative of an electric load; the request is a feedback signal; [0125] - - aggregate local requests and offers is to determine an electrical demand for a current time interval).

Regarding claim 2, Chassin teaches all the limitations of the base claims as outlined above. 

Chassin further teaches: the current time interval is the time interval that is next to occur and be coordinated by the system ([0149], [0150] - - current time frame is the current time interval).

Regarding claim 3, Chassin teaches all the limitations of the base claims as outlined above. 

Chassin further teaches: the transactive nodes are further configured to exchange incentive and feedback signals for two or more future time intervals in addition to the incentive and feedback signals for the current time interval ([0129] - - “Both consumers and producers can break their total demand and supply into multiple requests and offers spanning multiple time frames.”).

Regarding claim 5, Chassin teaches all the limitations of the base claims as outlined above. 

Chassin further teaches: at least one of the transactive nodes modifies one or both of its incentive or feedback signals in response to previously received incentive and feedback signals ([0139] - - adjust a request or offer based on recent history of dispatched indexes).

Regarding claim 6, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the at least one of the transactive nodes is associated with an elastic load, and wherein the modified incentive or feedback signals corresponds to a predicted change in the elastic load ([0188] - - if kT_L and kT_H are small, the load is an elastic load, the modified price corresponds to a change of the thermostatically controlled load).

Regarding claim 7, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the at least one of the transactive nodes is associated with an electrical resource, and wherein the modified incentive or feedback signals corresponds to a change in the electrical resource (Fig. 1, [0113] - - the resource location system includes producers; producer is an electrical resource; [0174] - - the dispatched value is interpreted as a modified incentive signal; the generator is activated corresponding to the dispatched value).

Regarding claim 8, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the at least one of the transactive nodes is associated with an electrical resource, and wherein the modified incentive signals correspond to a change in local conditions (Fig. 1, [0113] - - the resource location system includes producers; producer is an electrical resource; [0174] - - the dispatched value is interpreted as a modified incentive signal; the generator is activated corresponding to the dispatched value; activating generator is interpreted as a change in local conditions).

Regarding claim 9, Chassin teaches all the limitations of the base claims as outlined above. 

Chassin further teaches: one or more of the transactive nodes compute their respective incentive and feedback signals using functions selected from a library of functions ([0167]-[0169] - - the equations (1)-(3) shows 3 functions to compute incentive signals; Fig. 67, Fig. 68, Fig. 69, [0139]-[0165] - - Figs. 67-69 shows 3 functions to compute feedback signals; [0108] - - program modules includes libraries).

Regarding claim 10, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the incentive and feedback signals further include confidence level data indicating a respective reliability of the incentive and feedback signals ([0129] - - 10% uncertainty of the request; the uncertainty is a confidence level).

Regarding claim 11, Chassin teaches: a system for distributing electricity, comprising:
a plurality of transactive nodes, each transactive node being associated with one or more electric resources, one or more electric loads, or a combination of one or more electric resources and one or more electric loads (Fig. 1, [0113] - - subsystems 110 and 112 are transactive nodes); and
a network connected to the transactive nodes and facilitating communication between the transactive nodes (Fig. 1 shows a network), 
the transactive nodes being configured to exchange sets of signals with one another in order to determine an electrical demand in the system for a current time interval and to provide an electrical supply sufficient to meet the electrical demand for next 5 minutes interval; next interval is a future time interval; [0139], [0168] - - compute offers based on forecasted index; [0129] - - “Both consumers and producers can break their total demand and supply into multiple requests and offers spanning multiple time frames.”).

Regarding claim 12, Chassin teaches all the limitations of the base claims as outlined above. 

Chassin further teaches: the current time interval corresponds to an imminent time interval that is next to occur in the system ([0149], [0150] - - current time frame is the current time interval).

Regarding claim 14, Chassin teaches all the limitations of the base claims as outlined above. 

Chassin further teaches: the transactive nodes are configured to update the values of the sets of signals at an update frequency, the update frequency corresponding to a duration of the current time interval ([0151] - - acts which including updating the bid is repeated at fixed period of time, e.g. 15 minutes; every 15 minutes is update frequency; updating bid is updating values of sets of signals).

Regarding claim 15, Chassin teaches all the limitations of the base claims as outlined above. 

Chassin further teaches: the transactive nodes are configured to exchange the set of signals with one another iteratively over time such that the signals for a respective time interval stabilize as the respective time interval approaches the current time interval ([0008] - - the acts of receiving requests and offers are repeated at periodic intervals, this is exchanging signals iteratively; [0012] - - the standard deviation of historical values is used for computing the current bid value; thus the bid value is stabilized).

Regarding claim 16, Chassin teaches all the limitations of the base claims as outlined above. 

Chassin further teaches: the transactive nodes are configured to exchange the set of signals with one another on an asynchronous event-driven basis or a clock-driven 

Regarding claim 19, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the sets of signals further include confidence level data indicating a respective reliability of the exchanged signals ([0129] - - 10% uncertainty of the request; the uncertainty is a confidence level).

Regarding claim 20, Chassin teaches: a system for distributing electricity, comprising:
a plurality of transactive nodes, each transactive node being associated with one or more electric supplies, one or more electric loads, or a combination of one or more electric supplies and one or more electric loads (Fig. 1, [0113] - - subsystems 110 and 112 are transactive nodes); and
a network connected to the transactive nodes and facilitating communication between the transactive nodes (Fig. 1 shows a network),
the transactive nodes being configured to exchange sets of signals with one another in order to determine an electrical demand in the system for a current time interval and to provide an electrical supply sufficient to meet the electrical demand for the current time interval (Fig. 1, Fig. 2, [0120], [0121], [0114] - - compute offers based on current cost using a computer; the offer is an incentive signal data; [0118], [0119] - - compute requests based on current needs using a computer; the requests are data 
a respective one of the transactive nodes being configured to compute its incentive and feedback signals using one or more functions selected from a library of functions ([0167]-[0169] - - the equations (1)-(3) shows 3 functions to compute incentive signals; Fig. 67, Fig. 68, Fig. 69, [0139]-[0165] - - Figs. 67-69 shows 3 functions to compute feedback signals; [0108] - - program modules includes libraries).

Regarding claim 22, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the one or more functions include one or more load functions, one or more resource functions, or a combination of one or more load functions and resource functions ([0167]-[0169] - - the equations (1)-(3) shows 3 functions to compute incentive signals; these are resource functions; Fig. 67, Fig. 68, Fig. 69, [0139]-[0165] - - Figs. 67-69 shows 3 functions to compute feedback signals. These are load functions).

Regarding claim 23, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the one or more functions are selected from a group of resource functions comprising one or more of:
(a) a resource function adapted to account for imported electrical energy,
(b) a resource function adapted to account for a renewable energy resource,

(d) a resource function adapted to account for general infrastructure cost;
(e) a resource function adapted to account for system constraints ([0258], [0259] - - maximum daily runtime, maximum daily starts);
(f) a resource function adapted to account for system energy losses;
(g) a resource function adapted to account for demand charges ([0302] - - time of use rates is demand charges);
(h) a resource function adapted to account for market impacts ([0302] - - time of use rates, peak rates).

Regarding claim 24, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the one or more functions are selected from a group of load functions comprising one or more of:
(a) a load function adapted to account for a bulk inelastic load ([0187] - - when kT_H and kT_L are large, the thermostat controlled load is inelastic).
(b) a load function adapted to account for an event-driven demand response ([0186] - - occupancy period is an event; the temperature settings are event driven);
(c) a load function adapted to account for a time-of-use demand response ([0186] - - the temperature settings indicates time of use);


Regarding claim 25, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the respective one of the transactive nodes controls one or more elastic loads and adjusts the one or more elastic loads in response to the feedback and incentive signals received at the respective one of the transactive nodes ([0188] - - if kT_L and kT_H are small, the load is an elastic load, activate the load if win the bid).

Regarding claim 26, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the one or more functions are implemented by individual software modules that can be combined with one another to implement the desired transactor behavior for the respective one of the transactive nodes ([0108] - - program modules).

Regarding claim 30, Chassin teaches: a method, comprising:
for a transactive node associated with one or more electric resources, one or more electric loads, or a combination of one or more electric resources or one or more electric loads (Fig. 1, [0113] - - subsystems 110 and 112 are transactive nodes);

associated with the transactive node ([0167]-[0169] - - the equations (1)-(3) shows 3 functions to compute incentive signals; selecting the function is based on type of the supplier, e.g. if there is a startup cost; is it is already engaged; or there is a maximum quota; [0108] - - program modules includes libraries); and
configuring the transactive node to compute transactive signals using the selected one or more functions ([0167]-[0169] - - the equations (1)-(3) shows 3 functions to compute incentive signals).

Regarding claim 31, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the selected one or more functions are adapted for the type of electrical load or electrical supply associated with the transactive node ([0167]-[0169] - - the equations are adapted for the type of electrical supply, e.g. “capacity” is adapted for different type of electrical supply).

Regarding claim 32, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the configuring comprising causing computing hardware used to implement the transactive node to execute a software program for performing computations using the selected one or more functions ([0019] - - computing hardware is used to implement the method).

Regarding claim 35, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the selected one or more functions include a function that computes data representing one or more of energy, an energy cost, or an incentive for one or more electric resources associated with the transactive node ([0167]-[0169] - - the equations (1)-(3) shows 3 functions to compute incentive or energy cost).

Regarding claim 36, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: the selected one or more functions include a function that computes data representing one or more of a predicted inelastic load or changes in elastic load for one or more electric loads associated with the transactive node (Fig. 67, Fig. 68, Fig. 69, [0139]-[0165] - - Figs. 67-69 shows 3 functions to compute feedback signals; compute using desired performance value and user tolerance value is computing data representing changes in elastic load).

Regarding claim 37, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: one or more non-transitory computer-readable media storing computer- readable instructions for causing computer to perform the method of claim 30 ([0019] - -  non-transitory computer-readable media).

Regarding claim 38, Chassin teaches all the limitations of the base claims as outlined above. 
Chassin further teaches: A transactive node comprising computing hardware configured to perform the method of claim 30 ([0019] - - computing hardware).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chassin et al. US 2010/0107173 (hereinafter Chassin) in view of Yellepeddy et al. US 2003/0036820 (hereinafter Yellepeddy).

Regarding claim 17, Chassin teaches all the limitations of the base claims as outlined above. 

Chassin further teaches: the one or more functions selected from the library of functions are selected based on the type of electrical supplies with which the respective transactive node is associated ([0167]-[0169] - - the equations (1)-(3) shows 3 functions based on the type of electrical supplies).

But Chassin does not explicitly teach: iteratively exchange a set of signals with one another until the exchanged set of signals converges to within an acceptable degree of tolerance.

However, Yellepeddy teaches: iteratively exchange a set of signals with one another until the exchanged set of signals converges to within an acceptable degree of tolerance ([0062] - - “the parties would exchange offers until there was an agreement”; agreement is within an acceptable degree of tolerance)

Chassin and Yellepeddy are analogous art because they are from the same field of endeavor.  They all relate to control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Chassin, and incorporating exchanging signals until within an acceptable degree, as taught by Yellepeddy.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimizing energy usage and production, as suggested by Yellepeddy ([0022]).

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chassin et al. US 2010/0107173 (hereinafter Chassin) in view of Cruickshank, III US 2009/0292402 (hereinafter Cruickshank).

Regarding claim 21, Chassin teaches all the limitations of the base claims as outlined above. 

Chassin further teaches: the one or more functions selected from the library of functions are selected based on the type of electrical supplies with which the respective transactive node is associated ([0167]-[0169] - - the equations (1)-(3) shows 3 functions based on the type of electrical supplies).

But Chassin does not explicitly teach: the one or more functions selected from the library of functions are selected based on the type and number of electrical loads with which the respective transactive node is associated.

However, Cruickshank teaches: the one or more functions selected from the library of functions are selected based on the type and number of electrical loads with which the respective transactive node is associated ([0098], [0099] - - equations show calculating electrical loads based on type and number of loads)

Chassin and Cruickshank are analogous art because they are from the same field of endeavor.  They all relate to control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Chassin, and incorporating functions based on type and number of electrical loads, as taught by Cruickshank.  

One of ordinary skill in the art would have been motivated to do this modification in order to orchestrate supply and demand, as suggested by Cruickshank ([0018]).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chassin et al. US 2010/0107173 (hereinafter Chassin) in view of Hsiung et al. US 2002/0002414 (hereinafter Hsiung).

Regarding claim 33, Chassin teaches all the limitations of the base claims as outlined above. 

But Chassin does not explicitly teach: accessing a database storing the library of functions.

However, Hsiung teaches: accessing a database storing the library of functions ([0034] - - database includes a library of different algorithms or models. The algorithms/models are functions.)

Chassin and Hsiung are analogous art because they are from the same field of endeavor.  They all relate to control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Chassin, and incorporating a database storing the library of functions, as taught by Hsiung.  

Hsiung ([0006]).

Regarding claim 34, the combination of Chassin and Hsiung teaches all the limitations of the base claims as outlined above. 

Hsiung further teaches: the database is a database remotely located from the transactive node ([0034] - - library is resident on server, this is remotely located from the node).
Chassin and Hsiung are combinable for the same rationale as set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUHUI R PAN/Primary Examiner, Art Unit 2116